Citation Nr: 1759797	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  04-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for granulomatous colitis with right hemicolectomy and ileo transverse colostomy with anal fissure (colitis).

2.  Entitlement to a disability rating in excess of 10 percent for skin eruptions prior to March 23, 2012, and in excess of 30 percent thereafter.

3.  Entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2003 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The issues of entitlement to increased disability ratings for colitis and skin eruptions were previously denied by the Board and appealed to the United States Court of Appeals for Veterans Claims, which vacated the decisions and remanded the matters to the Board.  The Board subsequently remanded these matters, along with the issue of entitlement to a TDIU, for further development.

In December 2006, the Veteran testified at a Board hearing before a Veterans Law Judge with respect to the issues of entitlement to increased ratings for colitis and skin eruptions.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran died in October 2017, before the promulgation of a decision by the Board on appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims for entitlement to an increased disability rating for colitis, entitlement to an increased disability rating for skin eruptions, entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence, and entitlement to a TDIU.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C. § 5121A.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).

ORDER

The appeal for entitlement to a disability rating in excess of 30 percent for granulomatous colitis with right hemicolectomy and ileo transverse colostomy with anal fissure is dismissed.

The appeal for entitlement to a disability rating in excess of 10 percent for skin eruptions prior to March 23, 2012, and in excess of 30 percent thereafter, is dismissed.  

The appeal for entitlement to a temporary total evaluation due to treatment for a service-connected disability requiring convalescence is dismissed.

The appeal for entitlement to a TDIU is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


